     Case 2:20-cv-01158-KJM-DMC Document 16 Filed 08/19/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                   No. 2:20-CV-1158-KJM-DMC-P
12                       Plaintiff,
13           v.                                            ORDER
14    US DISTRICT COURT FOR EASTERN
      DISTRICT OF CALIFORNIA, et al.,
15
                         Defendants.
16

17

18                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983.

20
21                              I. SUMMARY OF PENDING MOTIONS

22                 Pending before the Court are the following motions filed by plaintiff:

23                 ECF No. 10         “Application for permission for electronic filing.”
24                 ECF No. 13         “Stipulation and order to elect referral of action to
                                      Voluntary Dispute Resolution Program. . . .”
25
                   ECF No. 14         “Motion application for an order to show cause why the
26                                    press should not be allowed (and or) required to cover court
                                      proceeding(s) in current litigation by plaintiff under the First
27                                    Amendment. . . .”
28   ///
                                                          1
     Case 2:20-cv-01158-KJM-DMC Document 16 Filed 08/19/20 Page 2 of 3

 1                                            II. DISCUSSION

 2          A.      Request for Permission for Electronic Filing

 3                  Plaintiff has filed a request to be permitted to use the Court’s electronic filing

 4   system. See ECF No. 10. Under this Court’s local rules, pro se parties are not permitted to utilize

 5   electronic filing except with permission of the Court. See E. Dist. Cal. Local Rule 133(b)(2).

 6   When permission is sought, the moving party must set out “an explanation of reasons for the

 7   exception.” Local Rule 133(b)(3). Here, plaintiff’s motion does not set forth any reasons why he

 8   requires access to electronic filing or why paper filing is inadequate. Because plaintiff has failed

 9   to make the showing required under the local rules, the motion for permission to utilize the

10   Court’s electronic filing system will be denied.

11          B.      Filing Related to Dispute Resolution

12                  Plaintiff has filed a “stipulation” for referral to the Court’s Voluntary Dispute

13   Resolution Program. See ECF No. 13. It appears that plaintiff desires to engage in alternative

14   dispute resolution. Plaintiff’s request, however, is premature in that the Court has not yet

15   determined that service of this action is appropriate on any defendants, no defendants have

16   appeared, and no defendants have agreed to participate in alternative dispute resolution.

17   Plaintiff’s motion will, therefore, be denied.

18          C.      Motion Related to the Press

19                  Plaintiff has filed a motion related to press access for coverage of this litigation.

20   See ECF No. 14. Plaintiff states:
21                          Wherefore, I urgently request that requested press and general
                    new(s) media be allowed to cover current cases in litigation in this court in
22                  the interest of justice and a mean(s) of public opinion.”
23                  ECF No. 9, pg. 2.
24   Plaintiff does not specify which news outlets he means by “requested press.” In any event,

25   because the press is not precluded from reporting on cases pending in this Court, plaintiff’s

26   motion will be denied as unnecessary.
27   ///

28   ///
                                                        2
     Case 2:20-cv-01158-KJM-DMC Document 16 Filed 08/19/20 Page 3 of 3

 1                                          III. CONCLUSION

 2                    Accordingly, IT IS HEREBY ORDERED that:

 3                    1.    Plaintiff’s request to utilize the Court’s electronic filing system, ECF No.

 4   10, is denied;

 5                    2.    Plaintiff’s motion related to alternative dispute resolution, ECF No. 13, is

 6   denied; and

 7                    3.    Plaintiff’s motion related to the press, ECF No. 14, is denied.

 8

 9

10   Dated: August 18, 2020
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
